Citation Nr: 9913073	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left hip disability 
secondary to service-connected left knee chondromalacia 
patella.

2.  Entitlement to service connection for left ankle 
disability secondary to service-connected left knee 
chondromalacia patella.

3.  Entitlement to service connection for right knee 
disability secondary to service-connected left knee 
chondromalacia patella.

4.  Entitlement to an increased rating for left knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision which, 
among other things, confirmed and continued a noncompensable 
rating for chondromalacia patella of the left knee.  A 10 
percent rating was subsequently granted for this disability 
by a May 1997 rating decision.

(Although the issue of entitlement to a compensable rating 
under 38 C.F.R. § 3.324 (1998) was addressed by one of the 
presentations on appeal made by the veteran's representative, 
the May 1997 grant of a compensable rating for left knee 
disability made the § 3.324 issue moot.)


FINDINGS OF FACT

1.  No competent medical evidence linking left hip, left 
ankle, or right knee disability to service-connected 
chondromalacia patella has been presented.

2.  Left knee chondromalacia patella is manifested by 
subjective complaints of pain that are not supported by 
underlying pathological changes.


CONCLUSIONS OF LAW

1.  A claim of entitlement to secondary service connection 
for left hip, left ankle, or right knee disability is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1998).


2.  An increased rating for chondromalacia patella is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection Claims

In claims of secondary service connection, such an award is 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether 

the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

In the veteran's case, he claims that he experiences left 
hip, left ankle, and right knee disabilities as a result of 
his service-connected left knee chondromalacia patella.  
Specifically, he asserts that he has had to walk with an 
altered gait for many years because of the service-connected 
left knee problem, and this change in gait has in turn caused 
or made worse the left hip, left ankle, and right knee 
problems.  However, no competent medical evidence has been 
presented to support the veteran's claim.

The question of secondary service connection was specifically 
addressed by VA examiners in March 1997 and December 1997.  
On each occasion, opinions were provided that were directly 
contrary to the veteran's claim of causation or worsening.  
Consequently, absent the presentation of evidence on this 
medical question of etiology, the veteran's claims may not be 
considered well grounded.  As noted above, the veteran's lay 
assertions regarding this medical nexus question do not 
suffice.  Espiritu, supra.  

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  However, when an unlisted condition is 

encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  Although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in a disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In the veteran's case, the RO has evaluated chondromalacia 
patella of the left knee as analogous to recurrent 
subluxation or lateral instability under Diagnostic Code 
5257.  This code allows for a 10 percent rating when there is 
"slight" impairment, a 20 percent rating when there is 
"moderate" impairment, and a 30 percent rating when there 
is "severe" impairment.  Diagnostic Code 5257.  Compensable 
ratings are also warranted under other Diagnostic Codes when 
there is limitation of flexion of at least 45 degrees or 
limitation of extension of at least 10 degrees.  Diagnostic 
Codes 5260, 5261.  

When the veteran was examined by VA in February 1978, he 
complained of occasional knee stiffness, but no disease was 
found on examination.  He again complained of stiffness and 
pain at an April 1996 VA examination, but there was no laxity 
or swelling.  Tenderness was noted over the femoral and 
tibial joint lines medially and laterally, and the veteran 
had painless motion from zero to 120 degrees.  

In March 1997, at a VA examination, the veteran complained of 
having generalized pain around the left knee that was brought 
on by sitting or standing for 30 to 40 minutes, or walking 
for 1/2 to 1 mile.  He reported occasional swelling, but no 
locking.  He also reported a feeling of weakness.  Upon 
examination, there was no effusion.  He had full painless 
motion and there was no instability.  Mild tenderness and 
some pain was noted with patella manipulation.  The diagnosis 
was left knee pain, possibly chondromalacia patella.


At a December 1997 VA examination, the veteran complained of 
soreness and tenderness.  The examiner found no edema or 
redness on manipulation.  Range of motion was from zero to 
140 degrees with some pain at extreme extension.  Ligaments 
were normal.  It was reported that no knee pathology was 
found.  On February and March 1998 addenda to this report, 
the examiner explained that the veteran had painless motion 
from zero to 130 degrees and had no weakened movement, excess 
fatigability or incoordination.

The currently assigned 10 percent rating contemplates 
"slight" impairment under Diagnostic Code 5257.  Given the 
findings noted above, particularly the absence of instability 
or subluxation, the Board finds no basis for awarding a 
higher rating under this code.  

As for whether an increased rating may be assigned under 
other rating criteria, the Board notes that the only problem 
experienced by the veteran is pain.  However, no definite 
knee pathology has been identified to support a rating based 
on the veteran's pain.  The RO has identified chondromalacia 
patella as an underlying pathological basis for the veteran's 
pain, but no definite diagnosis of chondromalacia patella has 
ever been made.  The possibility of such a problem was noted 
in March 1997, but subsequent evaluation in December 1997 
revealed no knee pathology.  This is significant because 
functional losses due to problems such as pain may be 
compensated, but only if supported by adequate pathology.  
§ 4.40.  Consequently, in light of absence of objective 
findings of underlying pathology, the Board finds that there 
is no basis for awarding a rating higher than the currently 
assigned 10 percent rating.  The preponderance of the 
evidence is against the claim for an increased rating.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for left hip disability, left ankle 
disability, or right knee disability is denied.

An increased rating for chondromalacia patella of the left 
knee is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

